DETAILED ACTION

	This communication is in response to the application filed 4/22/2021. Claims 1-16 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/151,460. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in the current application are broader especially, claim 1 does not include the limitation “ comparing the larger support value for each event with a super-majority threshold percentage, wherein a super-majority indicator is assigned to each event where the larger support value exceeds the super-majority indicator”. 

US 11/151,460
Current application: 17/237,972
1.A system for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants based on an algorithmic analysis of prediction data collected from each participant, the analysis identifying the likelihood that each participant will be a high-performer in a prediction task involving one or more future events, the system comprising: a processing device including a processor and configured for network communication; a plurality of application instances wherein each application instance is configured to query a participant, receive input from the queried participant about the prediction task, and be in network communication with the processing device regarding the prediction task, wherein the system is configured to perform the steps of: query each member of the baseline population of participants about the prediction task comprised of predicting a set of events, wherein each event has a set of possible outcomes including only two possible outcomes; 


collect a set of predictions from each participant, each participant interacting with one application instance, wherein each set of predictions includes a predicted outcome for each event of the set of events; for each event in the set of events, compute one or more support values wherein each support value for each event represents the percentage of participants in the baseline population that predicted a particular outcome within the set of possible outcomes; 





for each participant, compute an outlier score for each event, wherein the outlier score is computed by algorithmically corn paring the participant's predicted outcome for that event to the support value for that outcome of that event, wherein the outlier score indicates how well that participant's prediction aligns with the predictions given by the baseline population; 


for each participant, determine an outlier index based on the plurality of outlier scores computed for that participant for the set of events, the outlier index indicating how well the set of predictions provided by that participant aligned with the sets of predictions given by the baseline population; curating an optimized population from the baseline population based at least in part upon a plurality of the outlier indexes, 

the curation process including at least one selected from the group of 
(a) culling a plurality of participants from the baseline population in response to the outlier index of each culled participant indicating low alignment compared to other participants, and 

(b) generating a weighting value for a set of participants in the baseline population, the generated weighting values being lower for participants with an outlier index indicating low alignment as compared to weighting values for participants with an outlier index indicating high alignment; 



using curated population information to generate at least one crowd-based or swarm-based prediction for a future event having at least two outcomes; and comparing the larger support value for each event with a super-majority threshold percentage, wherein a super-majority indicator is assigned to each event where the larger support value exceeds the super-majority indicator.

1. A system for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants, the system comprising: 

an analysis processing device including a processor and configured for network communication; and 10a plurality of application instances, wherein each application instance is configured for interacting with one participant and is in network communication with the analysis processing device, wherein the system is configured to perform the steps of:

15present, to each baseline population participant via the application instance, a set of possible outcomes for each of a set of future events, wherein each set of possible outcomes for each future event has at least two possible 20outcomes; 

collect a set of predictions from each baseline population participant via the application instance, wherein each set of predictions includes, for each future event in the set of future events, one 25predicted outcome selected from the set of possible outcomes for that future event, and wherein an actual outcome of each of the future events is unknown at the time of collecting; 

store the set of predictions from each baseline 30population participant; for each future event in the set of future events, compute, using the stored sets of predictions, at least one outcome support value for each possible outcome of that future event, wherein -64-20330-152049-US each outcome support value is based at least in part on a percentage of baseline population participants that predicted that possible outcome for that future event; 

5for each baseline population participant, compute a set of alignment scores comprising an alignment score for each future event, wherein the alignment score for the future event is computed by algorithmically comparing the participant's 10predicted outcome for that future event to the outcome support value for that possible outcome of that future event, whereby the alignment score indicates how well that participant's prediction aligned with the predictions collected from the 15baseline population for that future event; 

for each baseline population participant, determine an alignment index based on the set of alignment scores computed for that participant, wherein the alignment index indicates how well the 20set of that participant's predictions aligned with the predictions collected from the baseline population; and 

curate an updated population of participants, the curating including at least one selected from 25the group of 
(a) culling a plurality of participants from the baseline population in response to the alignment index of each culled participant indicating low alignment compared to the baseline population, and 

(b) applying a weighting value to 30each of a set of baseline population participants, wherein the applied weighting values are lower for participants with the alignment index indicating low alignment with the baseline population and the -65-20330-152049-US applied weighting values are higher for baseline population participants with the alignment index indicating high alignment with the baseline population.
2. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: inviting users to participate, wherein the baseline population of participants comprises users who accept the invitation.
3. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting personal information from the baseline population of participants.
4. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: after determining the outlier index, selecting a sub-population of participants based at least in part on the outlier index values.

5. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting, from each participant, a quantitative assessment of the participant's confidence in the participant's predicted outcome for one event.
6. The system for curating the optimized population of participants of claim 5, the system further configured to perform the step of: weighting the support values based on at least one confidence assessment.
7. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting, from each participant, a quantitative assessment of the participant's confidence in their knowledge of a specific knowledge category.

2. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: inviting users to participate, wherein the baseline population of participants comprises users who accept the invitation.

3. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting personal information from the baseline population of participants.

4. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: after determining the alignment index for each baseline population participant, selecting a sub- population of participants based at least in part on the alignment indexes.

5. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting, from each baseline population participant, at least one quantitative confidence assessment, wherein each confidence assessment represents that participant's confidence in their predicted outcome for one future event of the set of future events.

6. The system for curating the optimized population of participants of claim 5, the system further configured to perform the step of: weighting at least one outcome support value based on a plurality of the confidence assessments.

7. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: collecting, from each baseline population participant, a quantitative assessment of that participant's confidence in their knowledge of a specific knowledge category.

8. The system for curating the optimized population of participants of claim 1, further comprising the system configured to perform the step of: after curating the baseline population of participants, participating, by the curated population, in at least one crowd-based or swarm-based prediction session for a future event having at least two outcomes.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 9 recite the steps of collecting predictions from the participants, use the collected data to calculate outcome with an algorithm or mathematical formula, e.g., “compute .. at least one support outcome value” and “compute a set of alignment scores … by algorithmically comparing” which would appear to be mathematical calculations or mentally performable math to curate an updated population of participants wherein the support outcome value is defined as a calculation of percentage. The “determine an alignment index” is the mental processes grouping as this is a judgement/evaluation explicitly based on “how well the set of … participant’s predictions aligned with the predictions collected from the baseline”. That is essentially a comparison and would fall into mental processes as an evaluation or judgement. “culling” based on the index would be a mental process, as evaluating/judging the index against some threshold/criteria to select/filter a specific group.
These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of "collect," "store" and "compute…scores" to curate an updated population of participants by culling participants with low alignment scores which may be performed as observations and/or evaluations, perhaps using pen and paper and/or mental math. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 
further recites “A system for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants, the system comprising: an analysis processing device including a processor and configured for network communication; and 10a plurality of application instances, wherein each application instance is configured for interacting with one participant and is in network communication with the analysis processing device, wherein the system is configured to perform the steps of which are not sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(f).
	Claims 2-4, 10-12 recite inviting users to participate, wherein the baseline 10population of participants comprises users who accept the invitation; collecting personal information from the baseline population of participants; after determining the alignment index for each baseline population participant, selecting a sub-population of participants based at least in part on the 25alignment indexes. In a BRI of claims 2-4, 10-12, the limitations may also be performed in human mind and therefore fall within the Mental Processes grouping of abstract ideas. 
	Claims 5-8, 13-16 recite collecting, from each baseline population participant, at least one quantitative confidence assessment, wherein each confidence assessment represents -66-20330-152049-US that participant's confidence in their predicted outcome for one future event of the set of future events;  weighting at least one outcome support value based on a plurality of the confidence assessments; collecting, from each baseline population 15participant, a quantitative assessment of that participant's confidence in their knowledge of a specific knowledge category; after curating the baseline population of participants, participating, by the curated population, in at least one crowd-based or swarm-based prediction 25session for a future event having at least two outcomes. In a BRI of claims 5-8, 13-16, these limitations may be performed in the human mind therefore likewise fall within the Mental Processes grouping of abstract idea. Taken alone, the additional elements in the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 20130254146) in view of Keefe et al. (US 20140006042).
As per claims 1, 9, Ellis et al. teaches
a system for curating an optimized population of human forecasting participants from a baseline population of human forecasting participants, the system comprising: an analysis processing device including a processor and configured for network communication; and 10a plurality of application instances, wherein each application instance is configured for interacting with one participant and is in network communication with the analysis processing device, wherein the system is configured to perform the steps of: 15present, to each baseline population participant via the application instance, a set of possible outcomes for each of a set of future events, wherein each set of possible outcomes for each future event has at least two possible 20outcomes (para. 15: the game players provide predictions about future events. The system can collect, process, and/or publish prediction data, and/or derivation data based on predictions made by participants; para. 19: additional stakes can be distributed in uniform amounts or in disparate amounts depending upon the performance level of the player as compared to other players, such as other high-achieving players as but one example; para. 28-33, 122: predicting outcomes; para. 143: the analytics service, provides classes and associated methods and data structures for prediction processing system calculation and reporting functionality);

collect a set of predictions from each baseline population participant via the application instance, wherein each set of predictions includes, for each future event in the set of future events, one 25predicted outcome selected from the set of possible outcomes for that future event, and wherein an actual outcome of each of the future events is unknown at the time of collecting; store the set of predictions from each baseline 30population participant (para. 22-23: collect and process prediction data, and/or derivation data based on predictions made by game players or identified groups of games players, and provide game players, identified groups of game players, and/or others with access to such prediction or derivation data. In certain embodiments, the derivation data can provide an identification of game players or characteristics of game players, such as for example those among the game players who are best at making predictions; para. 33: the prediction processing system includes a proposal framework that can represent, store, process, and settle a broad set of predictions. This framework can be specific to types of predictions, such as for example, the performance of one or more event participants, the outcome of an event, and/or a combination of predictions across one or more events; para. 288: The reliable odds and/or derivative data relating to real-world outcomes generated by the prediction processing system is newsworthy content that can be distributed in various formats such as, for example, subscription feeds and/or reports. Derivation data, particularly high-accuracy and/or high-reliability data derived from better-performing groups of predictors); 

for each future event in the set of future events, compute, using the stored sets of predictions, at least one outcome support value for each possible outcome of that future event, wherein -64-20330-152049-US each outcome support value is based at least in part on a percentage of baseline population participants that predicted that possible outcome for that future event (para. 15: the game players provide predictions about future events. The system can collect, process, and/or publish prediction data, and/or derivation data based on predictions made by participants; para. 19: additional stakes can be distributed in uniform amounts or in disparate amounts depending upon the performance level of the player as compared to other players, such as other high-achieving players as but one example; para. 28-31, 122: para. 15: the game players provide predictions about future events. The system can collect, process, and/or publish prediction data, and/or derivation data based on predictions made by participants; para. 19: additional stakes can be distributed in uniform amounts or in disparate amounts depending upon the performance level of the player as compared to other players, such as other high-achieving players as but one example; para. 28-31, 143: the analytics service 88, provides classes and associated methods and data structures for prediction processing system calculation and reporting functionality); 
	Ellis does not explicitly teach for each baseline population participant, compute a set of alignment scores comprising an alignment score for each future event, wherein the alignment score for the future event is computed by algorithmically comparing the participant's 10predicted outcome for that future event to the outcome support value for that possible outcome of that future event, whereby the alignment score indicates how well that participant's prediction aligned with the predictions collected from the 15baseline population for that future event.
	Keefe et al. teaches
5for each baseline population participant, compute a set of alignment scores comprising an alignment score for each future event, wherein the alignment score for the future event is computed by algorithmically comparing the participant's 10predicted outcome for that future event to the outcome support value for that possible outcome of that future event, whereby the alignment score indicates how well that participant's prediction aligned with the predictions collected from the 15baseline population for that future event (para. 35-39: comparing the first set of data to a second set of data, wherein the comparing comprises executing an algorithm on an electronic device; and c) determining a data outlier index based on the comparing; para. 44, 200, 207: provide a predictive index reflecting the likelihood of responding to a particular therapy; fig. 33); 
for each baseline population participant, determine an alignment index based on the set of alignment scores computed for that participant, wherein the alignment index indicates how well the 20set of that participant's predictions aligned with the predictions collected from the baseline population (para. 12, 39-42: determining a data outlier index is provided – acquiring sets of data, comparing sets of data; para. 183-185: the probability that one or more data (e.g., an observed score) is an outlier can be determined based on one or more criteria…the statistical improbability can be based on a single score from a test (e.g., neurocognitive assessment) as compared to a historic database of responses from other patients or controls); and 

curate an updated population of participants, the curating including at least one selected from 25the group of (a) culling a plurality of participants from the baseline population in response to the alignment index of each culled participant indicating low alignment compared to the baseline population, and (b) applying a weighting value to 30each of a set of baseline population participants, wherein the applied weighting values are lower for participants with the alignment index indicating low alignment with the baseline population and the -65-20330-152049-US applied weighting values are higher for baseline population participants with the alignment index indicating high alignment with the baseline population (para. 175-179: determining a data outlier index, e.g., for outlier data in a set of data, e.g., neurocognitive data. Outlier data can be a source of noise in a study, e.g., a clinical trial, and can potentially obscure differences between treatment groups. Elimination of outlier data can provide value to a sponsor of a clinical trial or clinical research by establishing that the data captured as part of a drug development program reflects the most representative profile of a subject's cognitive functioning. Outlier data can also be a source of bias in clinical assessments of a subject's cognitive functioning; para. 182-185: data outlier index can reflect the probability that a recorded value is aberrant and should be either corrected or disregarded for the purpose of hypothesis testing in a study, e.g., a clinical trial… The probability that one or more data (e.g., an observed score) is an outlier can be determined based on one or more criteria. For example, the data outlier index can be based on a statistical improbability. The statistical improbability can be based on a single score from a test (e.g., neurocognitive assessment) as compared to a historic database of responses from other patients or controls).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ellis to include computing of the participants’ outlier scores and outlier index, as taught by Keefe et al., for the advantage of culling outlier participants to better curate and/or select the better participants with high predicted outcomes.  
	
As per claims 2, 10, Ellis teaches
inviting users to participate, wherein the baseline 10population of participants comprises users who accept the invitation (para. 189-190: the crowd service 80 (from FIG. 3) instantiates an appropriate invitation object 506, 507, 510 (from FIGS. 4F, 4G and 4J) based on a invitation-triggering user event; para. 208: invite members to join the group).  

As per claims 3, 11, Ellis teaches
collecting personal information from the baseline population of participants (para. 89: a screen capture of a member’s profile page as generated by the crowd service; A Crowd::Profile class 504, in combination with the CROWD_PROFILES table 566, serves as a translation table for storing country-specific translations of a user names; para. 195-197).  

As per claims 4, 12, Ellis does not explicitly teach claim 4. 
	Keefe teaches 
after determining the alignment index for each baseline population participant, selecting a sub-population of participants based at least in part on the 25alignment indexes (para. 35-39: comparing the first set of data to a second set of data, wherein the comparing comprises executing an algorithm on an electronic device; and c) determining a data outlier index based on the comparing; para. 44, 200, 207: provide a predictive index reflecting the likelihood of responding to a particular therapy). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ellis to include computing of the participants’ outlier scores and outlier index, as taught by Keefe et al., for the advantage of culling outlier participants to better curate and/or select the better participants with high predicted outcomes).  

As per claims 5-6, 13-14, Ellis teaches
30collecting, from each baseline population participant, at least one quantitative confidence assessment, wherein each confidence assessment represents -66-20330-152049-US that participant's confidence in their predicted outcome for one future event of the set of future events; 5weighting at least one outcome support value based on a plurality of the confidence assessments (para. 17: equalizing player resources and/or requiring all players to submit a minimum number of predictions. Some of these formats can avoid distortions introduced as a result of disparate weighting by a subset of players controlling disproportionate stakes; para. 19-23, 30-33: predictions made by game players who have achieved a game player rating, such as, for example, a peer confidence index, at or above an identified level… the performance of one or more event participants, the outcome of an event, and/or a combination of predictions across one or more events; para. 122: Expert Threshold A performance level -- for example, a level of Accuracy that triggers the Expert designation. Expert's Accuracy The number of correct Predictions by a Player as a percentage of all Predictions made by that Player on a defined set of Runs, Races, or Programs. Experts' Confidence A percentage for a Game outcome, calculated using the Confidence of Players designated as Expert. Experts' Confidence A percentage for a Game outcome, calculated using the Confidence of Players designated as Expert; para. 186).  

As per claims 7, 15, Ellis teaches 
collecting, from each baseline population 15participant, a quantitative assessment of that participant's confidence in their knowledge of a specific knowledge category (para. 30: predictions made by game players who have achieved a game player rating, such as, for example, a peer confidence index, at or above an identified level; para. 122: expert Threshold A performance level -- for example, a level of Accuracy that triggers the Expert designation. Expert's Accuracy The number of correct Predictions by a Player as a percentage of all Predictions made by that Player on a defined set of Runs, Races, or Programs. Experts' Confidence A percentage for a Game outcome, calculated using the Confidence of Players designated as Expert; para. 181: an expert grouping can be defined by identifying players whose accuracy levels exceeds a defined threshold in previous programs in the same category).  

As per claims 8, 16, Ellis teaches at para. 139: the crowd service provides classes and associated methods and data structures for prediction processing system social functionality and user centric functionality. These classes are supported by data and data relations stored in a crowd database; para. 186, 228: monitor and offer prediction services for many different types of events such as, for example, sporting events, awards programs, talent shows, celebrity news, jury verdicts, political elections, judicial decisions, and/or business milestones. Ellis does not explicitly teach curating.
	Keefe teaches para. 176: curating by eliminating outlier. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ellis to eliminate the outliers, as taught by Keefe et al., for the advantage of culling outlier participants to select participants with highly predicted accuracy for future prediction sessions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (US 20070207479) discloses at para. 24: clinical predictor of poor treatment outcomes; para. 41: alignment score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




6/6/2022


/TONY MAHMOUDI/
Supervisory Patent Examiner, Art Unit 2163